Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refusal
Detailed Office Action
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on People’s Republic of China Application No. CN202130093750.9 filed 02/09/2021. It is noted, however, that there is no corresponding certified document in the file wrapper. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g). This should include a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323.

Specification
The specification is objected to as follows:
The specification must include a description for each figure. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The sole description provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular formant, however, they must describe the views of the reproductions clearly and accurately. Therefore, the specification must be amended to provide descriptions for each reproduction. Examiner suggests:
-- 1.1: Front view of a mobile charging equipment for electric vehicles in a first configuration;
1.2: Back view thereof;
1.3: Right view thereof; 
1.4: Left view thereof;
1.5: Top view thereof; 
1.6: Front, top, right perspective view thereof;
1.7: Back, top, right perspective view thereof;
1.8: Enlarged top view thereof;
1.9: Enlarged Back, top, right view thereof;
1.10: Enlarged right view thereof;
1.11: Front, top, left view in a second configuration;
1.12: Back, top, right view thereof;
1.13: Front view in a third configuration;
1.14: Front view in a fourth configuration;
1.15: Front view in a fifth configuration; and
1.16: Right view in a sixth configuration. --
The claim is not in formal terms. 37 CFR 1.153. The current claim statement has two claims. More than one claim is neither required nor permitted for purposes of the United States. 37 CFR 1.1025, Therefore, the second statement in the claim is improper and must be removed. Accordingly, for proper form, the claim statement must be amended. Examiner suggests:
-- We claim:
The ornamental design for a mobile charging equipment for electric vehicles, as shown and described. --
 
Claim Rejection - 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Specifically, the claim is indefinite and non-enabled because:
The three-dimensional configuration, the complexity of the design, the low resolution of the photographs, the solid areas of dark color and the low contrast create many areas that are not clear. This leaves much to speculation as to their form, contour and configuration. Additionally, elements of the design are disclosed differently between the images, making the exact appearance of the claim unclear. Because of these photographic issues, an accurate showing of all details is obscured. One skilled in the art of making mobile charging equipment would resort to conjecture to make and use the design. (See example below.)

    PNG
    media_image1.png
    297
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    201
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    442
    625
    media_image3.png
    Greyscale


Applicant may attempt to overcome this rejection by amending the reproductions to show the claimed design completely and consistently. Applicant may remove from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, equal-length broken lines.  Applicant is further cautioned to render any corresponding drawing details clearly and consistently in all applicable views.
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. The figure (or figure number) of an amended view should not be labeled as amended. If a drawing figure is canceled, that figure must be removed from the replacement sheet and the remaining figures and their related figure descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action.
Reply Reminder
Applicants are reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Conclusion
The claimed design stands rejected under 35 USC § 112 (a)&(b). 
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA CHRISTENSEN whose telephone number is 571-272-9862. The examiner can normally be reached on Monday-Friday, 8:30am-5pm. Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AC/
Examiner, Art Unit 2912

/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        08/22/2022